
	

113 SRES 466 ATS: Designating the week of October 27 through November 2, 2014, as “National Drug Take-Back Week”, and designating October 2014 as “National Prescription Opioid and Heroin Abuse Awareness Month”.
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 466
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Ms. Ayotte (for herself, Ms. Klobuchar, and Mr. Kirk) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 10, 2014Committee discharged; considered and agreed toRESOLUTION
		Designating the week of October 27 through November 2, 2014, as National Drug Take-Back Week, and designating October 2014 as National Prescription Opioid  and Heroin Abuse Awareness Month.
	
	
		Whereas prescription opioids can play an integral role in proper pain management and treatment of
			 health
			 conditions;Whereas when no longer needed or wanted for legitimate pain management or health treatment,
			 prescription opioids are susceptible to diversion;Whereas prescription opioids may be abused by individuals who were not prescribed such drugs or
			 misused by individuals not taking such drugs as directed;Whereas prescription opioid pain relievers are powerful, regulated drugs that, according to the
			 National Institute on Drug Abuse, attach to the same cell receptors as
			 heroin;Whereas prescription opioids, when used improperly or not taken as prescribed, can be addictive;Whereas scientific studies indicate a link between prescription opioid abuse and
			 potential future heroin use and addiction;Whereas compared to prescription opioids, heroin is a cheaper drug and becoming more readily
			 available;Whereas deaths from heroin overdoses have significantly increased in communities across the United
			 States;Whereas addiction and overdoses take lives, ruin families, and fuel rising crime rates in
			 communities across the United States;Whereas drug take-back programs allow for the collection and safe disposal of unwanted or unused
			 drugs; andWhereas drug take-back days are held infrequently: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages a continuous  national dialogue on efforts to combat prescription opioid abuse and
			 heroin
			 addiction;(2)supports a holistic approach to addressing prescription opioid and heroin abuse, including through
			 law
			 enforcement and first responder initiatives, international drug
			 interdiction, and treatment, recovery,
			 prevention, and education efforts;(3)recognizes the commitment of Federal, State, and local law enforcement personnel, first responders,
			 firefighters, treatment providers, researchers, prescribers, pharmacists,
			 dispensers, medical boards, manufacturers, and
			 community organizations to
			 addressing
			 prescription opioid abuse and heroin addiction;(4)supports the goals of drug take-back efforts by the Drug Enforcement Administration and the State,
			 local, and tribal law enforcement partners of the Drug Enforcement
			 Administration, and encourages
			 the expansion of such efforts;(5)designates the week of October 27 through November 2, 2014, as National Drug Take-Back Week;(6)encourages media organizations to bring awareness to prescription opioid and heroin use,
			 particularly among the youth in the United States; and(7)designates October 2014 as National Prescription Opioid and Heroin Abuse Awareness Month.
			
